THE THIRTEENTH COURT OF APPEALS

                                   13-15-00375-CV


                          Texas Department of Public Safety
                                         v.
                                 Jeremy Lynn Jones


                                 On Appeal from the
                 County Court at Law No 3 of Nueces County, Texas
                        Trial Cause No. 2015-CCV-60062-3


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and

RENDERED.       The Court orders the judgment of the trial court REVERSED and

RENDERS judgment upholding the administrative decision in accordance with its

opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

July 14, 2016